*914MEMORANDUM BT THE COURT
The parties, the plaintiff by its attorney of record and the defendant by Robert H. Lovett, Assistant Attorney General, have stipulated the facts and the findings are in accordance with the stipulation. The defendant concedes a right of recovery in the plaintiff but questions its right to recover as for a breach of the contract on the ground, as stated in argument, that the contract was “ prosy signed.”
The contracting officer was Thomas H. Slavin, colonel, Quartermaster Corps, and the contract bears his name at the end thereof with his official designation, followed by the words, “ John R. Holt, Captain, Q. M. R. C.”
Finding III, following the stipulation, states that “ Said contract was executed and delivered on behalf of the United States by Thomas H. Slavin, colonel, Quartermaster Corps, whose name was signed to said contract by John R. ITolt, pursuant to his direction.”
Under the facts stated the affixing of the signature of the contracting officer by another, duly authorized, creates no infirmity in the execution of the contract. Execution embraces more than mere signing. The conclusion from the facts stated must be that the contract was legally executed.
Judgment for plaintiff in the sum of $5,659.23.